Citation Nr: 0814627	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had over 22 years of active service concluding in 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) and a November 2005 rating decision of 
the Huntington, West Virginia RO which denied entitlement to 
service connection for a left knee strain and a status post 
right knee strain.

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Boston, 
Massachusetts Regional Office which has certified the case 
for appellate review. 

In December 2007, the veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

The Board notes that the veteran's claim for entitlement to 
service connection for bilateral knee pain was denied in a 
November 2004 rating decision.  The veteran did not file a 
notice of disagreement (NOD) before the expiration of the 1-
year time limit in which to file an NOD.

The prior final denial in November 2004 was based on 
bilateral knee pain.  The current claims on appeal concerns 
diagnoses of torn menisci that were not considered in the 
November 2004 rating decision.  Bilateral knee pain and torn 
menisci are two disabilities that are listed separately and 
are different for purposes of VA adjudication.  In Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  

In view of Boggs, the Board finds that the claims of service 
connection for a left knee disability and a right knee 
disability were not previously adjudicated in a prior final 
denial, as that denial addressed a different disability, and 
should be addressed on a de novo basis.  These claims will 
thus be adjudicated on its merits, rather than as an 
application to reopen. 


FINDINGS OF FACT

1.  The veteran has a current left knee disability that is 
causally related to service.  

2.  The veteran has a current right knee disability that is 
causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are met.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a right knee 
disability are met.  38 U.S.C.A. §§ 1110, 1112, 1154; 38 
C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claims.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records show that in April 1989 the veteran 
presented with complaints of a left knee injury as a result 
of playing soccer.  His left knee was swollen and tender 
around the joint area.  

In November 1989 the veteran presented with complaints of a 
right knee injury while running three weeks earlier.

In June 2003 the veteran presented with a long history of 
bilateral knee pain.  The diagnosis was chronic bilateral 
knee pain.  

In September 2003 the veteran again presented with a long 
history of bilateral knee pain.  The veteran reported that 
his knees clicked when he walked up and down stairs.  The 
diagnosis was osteoarthritis and synovitis.  

A November 2003 X-ray of the knees demonstrated normal knees 
as there was no evidence of traumatic, arthritic, 
inflammatory or neoplastic change about the knee. 

The veteran submitted a claim for service connection for knee 
disabilities in April 2004.

In October 2005 the veteran underwent a VA examination.  He 
reported that he had an injury to his left knee while playing 
soccer in 1989.  He continued to have pain of his left knee, 
mostly when he climbed stairs.  He had only mild occasional 
pain of his right knee.  X-rays revealed slight narrowing of 
the medial compartment of the knees.  The diagnoses were 
residuals, chronic left knee pain, status post left knee 
strain; and status post right knee strain with chronic 
occasional mild pain.

A magnetic resonance imaging study (MRI) of the veteran's 
knees in November 2006 demonstrated horizontal tears 
involving the bodies of the medial and lateral menisci.

A November 2007 progress note from St. Elizabeth's Health 
Care also states that MRI's demonstrated medial meniscus 
tears of both the right and left knee.  

At his December 2007 hearing, the veteran testified that he 
injured his knees in service and there had been pain ever 
since.


Analysis

The record indisputably documents a current bilateral knee 
disability as MRI's have shown medial meniscus tears of both 
the right and left knee and the VA examiner has diagnose 
residuals of right and left knee strains.

The service treatment records are significant as they show 
treatment for knee injuries and complaints on multiple 
occasions.  Additionally, in September 2003 the veteran had a 
diagnosis of synovitis.  Therefore, the element of an in-
service injury is satisfied.

The remaining question is whether the current right and left 
knee disabilities are the result of an injury or disability 
while in service.  

The October 2005 VA examiner noted that the veteran had 
residuals, chronic left knee pain, status post left knee 
strain and status post right knee strain with chronic 
occasional mild pain.  The only sprains considered by the 
examiner were the veteran's documented in service injuries.  

The October 2005 VA examiner's opinion therefore provides 
competent evidence of a link between the veteran's current 
right and left knee disabilities and his injuries in service.

The October 2005 VA examiner provides the only competent 
medical opinion as to the relationship between the veteran's 
current and left knee disabilities and service.  The veteran 
has also reported a continuity of symptomatology.

Resolving reasonable doubt in the veteran's favor, the 
evidence shows knee injuries to both is left and right knee 
in service, continued left and right knee disabilities and a 
relationship between the current disabilities and service.  
Accordingly, entitlement to service connection is 
established.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER


Entitlement to service connection for a left knee disability, 
namely residuals of a left knee strain with medial meniscus 
tears, is granted.

Entitlement to service connection for a right knee 
disability, namely residuals of a right knee strain with 
medial meniscus tear, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


